Citation Nr: 1822184	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that any psychiatric disabilities, including PTSD, bipolar disorder, and major depressive disorder, were incurred in or are related to service.

2.  The Veteran's service-connected disabilities, by themselves, do not preclude securing and following a substantially gainful occupation consistent with his education and work experience, and have not precluded that at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include PTSD, bipolar disorder, and major depressive disorder, are not met.  38 U.S.C. §§ 1110, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for TDIU have not been met at any time during the appeal period.   38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.18 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in June 2013 and July 2013.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA and private health records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). While a VA medical opinion was not provided in relation to the Veteran's claim decided herein, there is not a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the VA's obligation under 38 U.S.C. § 5103A(d) to provide a Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App.79 (2006).  Where the supporting evidence of record consists only of a lay statement, VA is not obligated to provide a Veteran with a medical nexus opinion.  38 U.S.C § 5103A(d) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004) (no prejudicial error in finding that a medical opinion was not warranted because there was no reasonable possibility that an opinion could substantiate the appellant's claim, as there was no evidence, other than lay assertion, that indicated an event, injury, or disease in service may be associated with symptoms).  Here, the only evidence that any psychiatric disabilities are related to active service is the Veteran's own conclusory statements.  There is no medical evidence to support any alleged relationship.  Therefore, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion. 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

The Veteran contends that he has psychiatric disabilities due to service.  In the May 2013 claim, the Veteran noted bipolar disorder, depression, and sexual trauma.  In support of the claim for trauma, the Veteran reported in a July 2013 statement that while performing duties as a boat signalman aboard the USS Fresno, he climbed aboard a boat while it was on the davit, at which point the boat fell off of the davit leaving him and others hanging by a safety rope on the side of the boat.  The Veteran stated that he relived that event repeatedly since its occurrence.  The Veteran also reported an incident in service where he witnessed the body of a drowned sailor, and that the image of the swollen sailor haunted him to that day.  The Veteran stated that he was also involved in a couple of lost fights onboard the ship during which he was beaten badly.  

The service medical records do not show complaints, treatment, or diagnoses relating to any psychiatric condition.  The service medical and personnel records are also silent as to any incident reported by the Veteran in the July 2013 statement, and do not indicate any stressors.  The Veteran's military personnel records note that he was charged with unauthorized absence from his unit, signing false official documents, wrongful appropriation, and assault.

In a November 2013 statement, the Veteran stated that he did not want to rehash the events of his sexual abuse in service, and to the extent that he needed to that for the claim, he would rather "omit" the claim.

VA medical records from March 1999 through July 2001indicate the Veteran began abusing substances as a teenager in service.  During that time, the Veteran denied any military sexual trauma.  In July 2001 VA medical records, the Veteran denied active military combat and trauma in service.  

The Veteran was incarcerated for approximately 10 years, from 2002 to 2012.  During that incarceration, the Veteran sought treatment for mental health issues.  In April 2003, the prison records indicate the Veteran underwent a mental health intake evaluation.  The Veteran reported that he had bipolar disorder and a history of major depressive disorder since he was a teenager.  The Veteran denied any history of assault or violence, or any sexual, physical, or emotional abuse.  The Veteran reported he had a history of cocaine use.  The examiner noted that the Veteran was an unreliable informant, specifically stating that the Veteran reported he was on medication for bipolar disorder at a county jail, but that the jail stated they had no records of the Veteran having been there.  In another April 2003 record, a prison examiner noted that while the Veteran reported having a history of bipolar disorder, he had no current symptoms and that ancillary file material did not support a diagnosis.

In mental health records dated May 2011 through December 2011 from the Veteran's incarceration, the Veteran reported symptoms including depression, anxiety, self-anger, hopelessness, and panic attacks.  The Veteran reported that he first saw a psychiatrist in middle school for anger issues, and that he took medication intermittently.  Records note that the Veteran insisted that he had bipolar disorder.  In September 2011 records, a diagnosis of mixed bipolar disorder "per doctor" and personality disorder was noted.  

In the medical records from the incarceration, the Veteran reported that he had been in the Navy and started using alcohol and drugs during that time.  The Veteran did not report any sexual trauma or traumatic experiences from his time in the Navy.  The Veteran did not indicate that he had symptoms of nightmares or flashbacks related to any memories from service.

After his release from incarceration, VA medical records indicate the Veteran sought continued treatment for mental health issues.  In a September 2012 record, the Veteran reported a diagnosis of bipolar disorder and that he had been followed by a mental health clinic while incarcerated.  In January 2013, the Veteran was admitted to a VA domiciliary for mental health.  During intake, the examiner noted that treatment concerns included bipolar disorder and drug use.  The examiner noted "no" for treatment concerns related to service-related PTSD, non-service related PTSD, anxiety, affective disorder including depression, and adjustment disorder.  The examiner noted the Veteran's history of service in the Navy as a signalman.  The Veteran denied combat experience or military sexual trauma.  The Veteran reported that he had some traumatic stress in the military, and remembered helping Marines retrieve drowned military personnel from the water.  The Veteran stated he often experienced dreams or flashbacks about those experiences.  The Veteran reported that he was diagnosed with bipolar depression in the early 2000s, and that he had experienced a great deal of trauma in his life as it related to death.  

In March 2013 VA medical records, the Veteran reported an additional traumatic memory of nearly falling off of the ship while attempting to get into the boat, and having to hold onto a safety rope to avoid from falling.  The Veteran reported that he frequent had nightmares of the events, and reported flashbacks approximately once a month.  The Veteran denied experiencing combat or military sexual trauma.

In a July 2013 letter, the Veteran's VA psychologist stated that the Veteran's current psychiatric diagnoses included bipolar disorder, PTSD, cocaine dependence in sustained full remission, and cannabis dependence in sustained full remission.  The psychologist stated that on admission to the residential rehabilitation treatment program in January 2013, the Veteran reported having ongoing trauma-related symptoms from service, including nightmares and flashbacks related to seeing dead bodies in the water, and an incident during which the Veteran almost fell off of a ship.  The psychologist noted that the Veteran denied receiving any trauma-related treatment for ongoing symptoms associated with the past events prior to admittance, where he participated in treatment related to recovering from PTSD.

In a January 2014 VA medical record, the Veteran reported that since experiencing trauma in service he had nightmares about service events, including during the 10 years of incarceration.  The examiner noted diagnoses of bipolar disorder and PTSD.  

The Board finds that service connection for a psychiatric disability, to include PTSD, bipolar disorder, and major depressive disorder, is not warranted.  While the Veteran's medical records indicate a history of bipolar disorder and PTSD, the preponderance of the evidence is against a finding of a nexus between any psychiatric disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Regarding PTSD, the Board finds that there is no verifiable in-service stressor on which the Veteran can base a PTSD diagnosis.  Since the Veteran did not engage in combat with the enemy, the claimed stressors are not related to combat, and the stressors are not related to fear of hostile military or terrorist activity.  Therefore, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The only evidence of record indicating any stressors from service are the Veteran's own statements.  Significantly, a November 2013 memorandum indicates that VA was unable to verify any of the alleged stressors.  The Board acknowledges that the Veteran is competent to provide evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide that evidence, claimed stressors must be corroborated by evidence other than his own testimony.  In addition, the Veteran has been found by at least one treating physician to be a poor historian.

The Board notes that while the Veteran is competent to provide evidence on experiences during service, he has provided only vague, inconsistent, and questionably credible accounts of his alleged stressors.  38 C.F.R. § 3.304(f) (2017); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has been given ample opportunity to provide additional evidence to corroborate the reported stressors.  38 U.S.C. § 5107(a) (2012).  Specifically, the Board notes the absence of any documentation of the alleged stressor in any mental health notes until a few months prior to the Veteran filing the claim.  While after the claim date the Veteran reported he experienced nightmares and flashbacks since service, including during incarceration, none of the mental health notes from incarceration reference any trauma from service, flashbacks, or nightmares.  In light of contradictory statements made by the Veteran, and the finding by one examiner that the Veteran was a poor historian, the Board finds the Veteran's statements regarding the in-service stressors to be not credible.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

While VA medical records after the Veteran's incarceration note a diagnosis of PTSD, none of the records relate that diagnosis specifically to military events.  Further, the Board notes that a diagnosis by a physician or other health care professional that has accepted a Veteran's description of active duty experiences as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD where the claimed stressor is not verified and is not related to combat, personal assault, or a fear of hostile military or terrorist activity.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Accordingly, with regard to PTSD, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017), and thus the claim fails on that basis. 

With regard to bipolar disorder and major depressive disorder, the Board notes that the evidence does not show that a psychiatric disability, including depression or bipolar disorder, first manifested in service, nor has the Veteran so contended.  The Veteran's service medical records are silent as to any complaints, treatment, or diagnoses for a psychiatric disability.  On separation from service, psychiatric testing was normal as shown on the April 1983 report of medical examination.  Evidence of psychiatric symptoms does not appear in the record until 2001, many years after service.  While medical professionals at the prison at which the Veteran was incarcerated and at the VA noted diagnoses bipolar disorder and symptoms of depression, none of those professionals related the diagnoses to events in service.  The Board notes that multiple medical records indicate that the Veteran insisted he had a long history of bipolar disorder, and some records indicate diagnoses were made from the Veteran's reported history of being diagnosed with bipolar disorder in the early 2000s.  

The Board also finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a psychiatric disability, to include PTSD, bipolar disorder, and major depressive disorder, and the claims must be denied.  38 U.S.C. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more, and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a) (2017).  

The Veteran has established service connection for a right hand injury, rated 20 percent; limitation of motion of the right long finger, rated 10 percent; limitation of motion of the right index finger, rated 10 percent; bilateral hearing loss, rated 10 percent; and tinnitus, rated 10 percent.  The combined service-connected disability rating is 20 percent as of April 21, 2015, and 50 percent as of August 31, 2015.  Thus, the threshold requirements for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(a) are not met.  If the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b).  Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b).  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record show some factor which places the Veteran in a different position than other Veterans with the same rating.  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2016).  A Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to TDIU.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, alone or in combination.  The Veteran has specifically contended that he is unable to obtain or sustain gainful employment solely due to psychiatric disabilities.  The Veteran's psychiatric conditions have not been service connected, therefore they cannot be considered in the analysis of entitlement to TDIU.  In a January 2014 VA medical record, an examiner noted diagnoses of bipolar disorder and PTSD and opined that he did not believe the Veteran was capable of carrying a job at that point.  The examiner noted that in addition to psychiatric conditions, the Veteran had several medical conditions, but did not specify which medical conditions caused the Veteran to be unemployable in that opinion.  The examiner further noted that the Veteran had not been able to work in the competitive job market for over a decade due to incarceration.  A June 2014 decision by the Social Security Administration found that the Veteran could not engage in substantial gainful activity due to bipolar disorder, substance abuse disorder, diabetes mellitus, hypertension, ischemic heart disease, and obesity.  None of the disabilities which the Social Security Administration found caused unemployability are service-connected.   

At all times during the appeal period, the Board finds that the evidence of record does not support a finding that the Veteran was unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  

In making the determination, the Board has considered the Veteran's statements, the education and employment history provided, and medical records.  The record does not show that the Veteran's service-connected disabilities have prevented him from maintaining employment at any time during the appeal period.  

As the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, the Veteran's claim for TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.. § 5107 (2014); 38 C.F.R. § 3.102 (2017).







ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, bipolar disorder, and major depressive disorder, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


